As filed with the Securities and Exchange Commission on December 10, 2009 Securities Act of 1933 File No. 333- 155701 Investment Company Act of 1940 File No. 811-22254 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-2 S Registration Statement under the Securities Act of 1933 S Pre-Effective Amendment No. 2 G Post-Effective Amendment No. and S Registration Statement under the Investment Company Act of 1940 S Amendment No. 2 BLACKROCK CORE ALTERNATIVES PORTFOLIO LLC (Exact
